SAMSON     LOYNACHAN                         CAUSE*
                                                      PD-0852-15                               COURT     OF


V.                                                                                             CRIMINAL


STATE     OF    TEXAS                                                                          APPEALS


                        MOTION    FOR    AN   EXTENSION      OF   TIME   TO   FILE    PDR


     TO   THE    HONORABLE    COURT,

Comes now, Samson M. Loynachan,                   Appellant Pro Se and.files this motion for

an   extension      of time      and    in    support shows the following.

                                                       I.


     On 25 June, 2015, Appellants NOTICE OF APPEAL, 02-1 5-001 35-CR was dis

missed by the 2nd Court of Appeals for lack of jurisdiction.                                 Appellant

wishes to petition this court on the question of jurisdiction.                                  The Pe

tition for Discretionary Review is currently due on 2k Duly, 2015.

                                                       II.


     Appellant asserts that he needs more time to file his PDR due to the

complexity of Texas' jurisdictional statutes and the corresponding judicial
rulings.

                                                      PRAYER


     Wherefore, premises considered, Appellant prays this court grants
this motion''and' extends filing deadline 60 days to give                                the Appellant

the opportunity to properly file his PDR.

                                                        Respectfully submitted,




                                                        SAMSON M.        L0Y^CHANf#1 789266
                                                        FRENCH     ROBERTSON      UNIT

                                                        12071     FM   3522

                                                        ABILENE,       TX     79601

                         FILED IN
                COURT OF CRIMINAL APPEALS

                        JUL 10 20(5

                     Abel Acosta, Clerk